Title: To Thomas Jefferson from Isaac Briggs, 26 November 1804
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend,
                     New Orleans, 26th. of the 11th. mo. 1804—
                  
                  I am just arrived here in safety and good health after a journey, of the unavoidable delays, embarrassments, and fatigues of which I had no anticipation.
                  I wrote to thee, on the 2nd. of the 10th. mo. from the southeastermost projection of Tallapoosa River, which I call Point Comfort Next morning (3d) we left Point Comfort, and proceeding on the Southeast side of Alabama River nearly parallel with its course, we arrived, on the 9th at the house of Nathaniel Christmas, on the west side of Tombigbee River about 2 miles above its confluence with Alabama. At this place I received the afflicting information of the death of my much esteemed friend Hore Brouse Trist, of Governor Claiborne’s wife and only child, and of my brother Joseph, the Governor’s private Secretary. I also received certain intelligence that at this time the yellow fever raged in New Orleans with uncommon violence, and was peculiarly fatal to visitants from other places. So that I deemed it prudent to delay my entrance into that city until a change in the weather and future intelligence should afford me some prospect of safety;—I had also, on the very day of my arrival here, another visit from my old acquaintance the autumnal intermittent fever. For these reasons I remained on Tombigbee three weeks, industriously employing all the time my indisposition allowed me, in calculating the geographical position of places on my route. Although my arrival in New Orleans has been several weeks later, my report on the Post Road will not be one day delayed by my remaining on Tombigbee. I had the additional affliction of attending to the grave, the remains of that firm Patriot and worthy man, Colonel Ephraim Kirby, who expired at Fort Stoddert on the 20th. at 4 oclock in the morning.
                  On the 29th. ultimo, we left Tombigbee, passing through the Town of Mobille, we crossed Pascagoula River near its mouth—passed round the bays of Biloxi and St. Louis, to pearl River, about 10 miles above its mouth. From hence we passed down Pearl River, through the Rigoleto and lake to New Orleans. On this part of our route (a distance of about 200 miles) we were 25 days; to give some idea of the difficulties we have encountered, besides the unsurmountable delays of transporting our horses over rivers, several miles wide, where there are no ferries, I will mention the progress we made in our fatiguing, industrious, and laborious days travelling, when entangled amongst impassable boggy drains, which are very frequent, and of considerable length; we encamped at night about 3 miles from our encampment the preceeding night. Yet these obstacles might be easily overcome by a little labor; and a road, in my opinion, may be made, on the route which we have contemplated, with much less expense, and far superior to the best gravelled turnpike in the middle states. The practicable distance from the City of Washington to this place will be very little more than a thousand miles.
                  By next mail I expect to send on a full report, with a map; and then proceed immediately to the Mississippi Territory.
                  Since I came to this place I have heard a rumor that the Spanish Officers in that part of Louisiana called West Florida have issued an order for my arrest, and sent to take me. I will make further enquiry into this rumor and communicate the result of my enquiry in my next. We have, however, left our horses on Pearl River, and shall be under the necessity, on our way to the Mississippi Territory, of putting it to the test.
                  Governor Claiborne informs me that he expects shortly to form a Council. Knowing, as I do, how tenderly he loved his wife and child, I think he bears his misfortune with great fortitude. 
                  Accept assurances of my Sincere Esteem and most earnest wishes for thy happiness,
                  
                     Isaac Briggs. 
                  
               